1
     DAYLE ELIESON
2    United States Attorney
     NADIA AHMED
3    ALEXANDRA MICHAEL
     Assistant United States Attorneys
4    501 Las Vegas Blvd., South, Ste. 1100
     Las Vegas, Nevada 89101
5    (702) 388-6336 / Fax: (702) 388-6418
     Nadia.ahmed@usdoj.gov
6    Alexandra.m.michael@usdoj.gov

7    Representing the United States of America

8                       UNITED STATES DISTRICT COURT
                             DISTRICT OF NEVADA
9

10   UNITED STATES OF AMERICA,                     2:18-cr-00067-APG-NJK

11                           Plaintiff,
                                                   STIPULATION TO SENTENCING
12                vs.                              (Third Request)

13   RANDY JEROUSEK,

14                          Defendant.

15         IT IS HEREBY STIPULATED AND AGREED, by and between, the United States

16   of America, through the undersigned, together with Daniel Hall, Esq., counsel for

17   defendant RANDY JEROUSEK, that the sentencing hearing currently scheduled for

18   November 13, 2018 at 10:00 a.m., be vacated and set to a date and time convenient to

19   this Court, but no sooner than thirty (30) days from the current sentencing date.

20         This stipulation is entered into for the following reasons:

21         1. The parties need additional time to prepare for Defendant’s sentencing

22   hearing.

23         2. The Defendant is currently incarcerated and does not object to the continuance.

24
                                               1
1
           3. Additionally, denial of this request for continuance could result in a
2
     miscarriage of justice.
3
           4. The additional time requested by this Stipulation is made in good faith and not
4
     for purposes of delay.
5
           5. This is the third request for a continuance of the sentencing hearing.
6
           DATED this 05 day of November, 2018.
7

8
          /s/ Alexandra M. Michael                             /s/ Daniel Hill
9
     ALEXANDRA M. MICHAEL                          DANIEL HALL, ESQ.
10
     NADIA J. AHMED                                Counsel for Randy Jerousek
     Assistant United States Attorneys
11   Counsel for the United States

12

13

14

15

16

17

18

19

20

21

22

23

24
                                               2
1
                    UNITED STATES DISTRICT COURT
2                        DISTRICT OF NEVADA
3
     UNITED STATES OF AMERICA,
4                                                  2:18-cr-00067-APG-NJK
                             Plaintiff,
5
                  vs.                              ORDER
6
     RANDY JEROUSEK,
7
                            Defendant.
8
           The ends of justice served by granting said continuance outweigh the best interest
9
     of the public and the defendant in a speedy sentencing, since the failure to grant said
10
     continuance would be likely to result in a miscarriage of justice, would deny the parties
11
     herein sufficient time and the opportunity within which to be able to effectively and
12
     thoroughly prepare for sentencing, taking into account the exercise of due diligence.
13
           IT IS THEREFORE ORDERED that sentencing in the above-captioned matter
14
     currently scheduled for November 13, 2018 at 10:00 a.m., be vacated and continued
15
           February 7,
     to ___________________________,            9:00
                                     2019, at ______________ a.m. in Courtroom 6C.
16

17                                                  ANDREW P. GORDON
                                                    United States District Judge
18

19   IT IS SO ORDERED.

20   Entered: November 7, 2018

21

22

23

24
                                               3
